Name: 81/508/EEC: Commission Decision of 19 June 1981 on the transportation within the territory of Greece of 10 700 tonnes of olive oil held in the Greek intervention agency's warehouses (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-07-17

 Avis juridique important|31981D050881/508/EEC: Commission Decision of 19 June 1981 on the transportation within the territory of Greece of 10 700 tonnes of olive oil held in the Greek intervention agency's warehouses (Only the Greek text is authentic) Official Journal L 194 , 17/07/1981 P. 0047****( 1 ) OJ NO L 105 , 2 . 5 . 1969 , P . 1 . ( 2 ) OJ NO L 50 , 22 . 2 . 1978 , P . 1 . COMMISSION DECISION OF 19 JUNE 1981 ON THE TRANSPORTATION WITHIN THE TERRITORY OF GREECE OF 10 700 TONNES OF OLIVE OIL HELD IN THE GREEK INTERVENTION AGENCY ' S WAREHOUSES ( ONLY THE GREEK TEXT IS AUTHENTIC ) ( 81/508/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 786/69 OF 22 APRIL 1969 ON THE FINANCING OF INTERVENTION EXPENDITURE IN RESPECT OF THE INTERNAL MARKET IN OILS AND FATS ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 352/78 ( 2 ), AND IN PARTICULAR ARTICLE 5 ( 1 ) ( E ) THEREOF , WHEREAS , ON ACCOUNT OF THE LARGE PRODUCTION OF OLIVE OIL IN 1980/81 IN GREECE , SUBSTANTIAL QUANTITIES OF OLIVE OIL WERE PLACED IN INTERVENTION IN CERTAIN CENTRES WITHIN THAT MEMBER STATE ; WHEREAS THERE IS A RISK THAT THE GREEK INTERVENTION AGENCY MAY SHORTLY NO LONGER BE ABLE TO ACCEPT OIL WHICH MIGHT BE OFFERED TO IT IN THOSE CENTRES ; WHEREAS GREECE ASKED THE COMMISSION ON 28 APRIL 1981 FOR AUTHORIZATION TO TRANSFER 10 700 TONNES OF OLIVE OIL HELD IN INTERVENTION IN THE PRODUCTION ZONES TO OTHER INTERVENTION WAREHOUSES HAVING AN AVAILABLE STORAGE CAPACITY ; WHEREAS , AFTER STUDYING THE STORAGE POSSIBILITIES OF THE MEMBER STATE IN QUESTION , IT HAS BEEN FOUND THAT THE GREEK APPLICATION SHOULD BE ACCEPTED AND TRANSPORTATION OF THE OIL IN QUESTION TO THE WAREHOUSES PROPOSED BY GREECE SHOULD BE AUTHORIZED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR OILS AND FATS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE GREEK INTERVENTION AGENCY IS HEREBY AUTHORIZED UNTIL 31 AUGUST 1981 TO UNDERTAKE TRANSPORTATION OF SOME 10 700 TONNES OF OLIVE OIL HELD BY IT IN STORE IN THE ZONES REFERRED TO IN THE ANNEX TO WAREHOUSES SITUATED IN THE MEGARA INTERVENTION CENTRE . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE HELLENIC REPUBLIC . DONE AT BRUSSELS , 19 JUNE 1981 . FOR THE COMMISSION THE PRESIDENT GASTON THORN **** ANNEX ZONES WHERE THE OLIVE OIL FOR TRANSFER IS STORED // // // TONNES // 1 . HERAKLION // ( CRETE ) // 7 450 // 2 . LESBOS // ( EASTERN AEGEAN ) // 650 // 3 . KERKIRA // ( CORFU ) // 1 000 // 4 . PREVEZA // ( WESTERN GREECE ) // 300 // 5 . VOLOS // ( CENTRAL GREECE ) // 300 // 6 . RHODES // ( DODECANNESE ) // 500 // 7 . SAMOS // // 500 //